 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     ANA MARIA POSTIRNAC,
 7                                                         Case No. 2:20-cv-01791-JAD-NJK
            Plaintiff,
 8                                                                       ORDER
     v.
 9
     EQUIFAX INFORMATION SERVICES,
10   LLC, et al.,
11          Defendants.
12         The Court ordered the parties to file stipulations of dismissal regarding the settlements
13 reached in this case. Docket Nos. 29, 30. Instead, in violation of the Court’s orders, the parties
14 filed a status report wherein they appear to request an extension of time to file stipulations of
15 dismissal. Docket No. 31. “A request for a court order must be made by motion.” Fed. R. Civ.
16 P. 7(b)(1). The parties are ORDERED to file stipulations of dismissal, no later than June 4, 2021.
17         IT IS SO ORDERED.
18         Dated: May 28, 2021
19                                                              ______________________________
                                                                Nancy J. Koppe
20                                                              United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                    1
